Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Please note that the Examiner has changed. All further inquiries and responses should be directed to Examiner Anne Marie Grunberg. She may be reached at 571-272-0975 and generally works Monday-Friday EST between 9:00 am and 5:00 pm.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2022 has been entered.
 
Status of Claims
	Claims 1-22 are pending and were previously allowed. Applicant withdrew the case from issue and filed an RCE along with references to be considered in an IDS.
	Claims 1-22 are currently examined.

Priority
The instant application, 16/714,959, is a:
CIP of 15/456,330, filed 3/10/2017 which issued into patent 10,548,322;
Which is a CIP of 13/833,928, filed 3/15/2013 which issued into patent 9,591,847;
Which claims priority to provisional 61/719,859, filed 10/29/2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/05/2022 was filed after the mailing date of the Notice of Allowance on 4/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,548,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and 10548322 are drawn to a method of exposing a fruit to 1-methylcyclopropene (1-MCP) followed by subsequent exposure to glyoxylic acid.
	In the instant application, the broadest independent claim, claim 1, is drawn to a method of exposing fruit to 0.001% to 3% glyoxylic acid. Independent claims 6 and 16 also require that the fruit be contacted first with 1-MCP. The dependent claims further limit the invention by applying the glyoxylic acid as a gas, liquid, drench, spray, slow release, pre-harvest, or post-harvest. An antimicrobial agent or surfactant may be included and the fruit may be pear, tomato, avocado, or mango. The 1-MCP may be carried out in combination with cold treatment, pre-harvest, or post-harvest. The fruit may be cut or sliced prior to treatment with glyoxylic acid.
	Claims 1-16 of Patent No. 10548322 are drawn to a method of exposing a pear to 1-MCP followed by exposure to glyoxylic acid. Dependent claims further limit the method by application of glyoxylic acid as a gas, liquid, drenching, spraying, slow release, with an antimicrobial agent, under pre-harvest conditions, or post-harvest conditions. The exposure to 1-MCP may be in combination with cold treatment, pre-harvest, post-harvest, or after cutting or slicing the fruit.
	The claims in 10548322 do not claim 0.001%-3% glyoxylic acid nor do they claim tomato, avocado, mango, or fruit in general.
It would have been obvious to include fruits in general, tomato, avocado, and mango because in column 2, lines 46-55, these fruits and more are taught. 1% glyoxylic acid is taught at column 3, lines 55-59, 2.5% is taught at column 3, lines 65-67. Any concentration of ripening agent is taught at column 10, lines 56-65. Different concentrations of glyoxylic acid is taught at column 11, lines 6-25. 1%, 2%, and 3% concentrations of glyoxylic acid are taught at column 15, lines 20-35 and concentrations ranging from 0.005%-3% are taught at column 16, lines 18-35.
	It would have been obvious to expand the scope of the claims to include fruits other than pear and to specifically claim a range of glyoxylic acids having various concentrations given that these limitations are taught in the specification as indicated above. Since the claimed inventions are obvious over each other and since there is a common assignee, an obvious-type double patenting rejection is proper. 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,591,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and 9591847 are drawn to a method of exposing a fruit to 1-methylcyclopropene (1-MCP) followed by subsequent exposure to a ripening agent.
	In the instant application, the broadest independent claim, claim 1, is drawn to a method of exposing fruit to 0.001% to 3% glyoxylic acid. Independent claims 6 and 16 also require that the fruit be contacted first with 1-MCP. The dependent claims further limit the invention by applying the glyoxylic acid as a gas, liquid, drench, spray, slow release, pre-harvest, or post-harvest. An antimicrobial agent or surfactant may be included and the fruit may be pear, tomato, avocado, or mango. The 1-MCP may be carried out in combination with cold treatment, pre-harvest, or post-harvest. The fruit may be cut or sliced prior to treatment with glyoxylic acid.
	Claims 1-6 of Patent No. 9591847 are drawn to a method of exposing a pear to 1-MCP followed by exposure to the ripening agent hydrogen sulfide. Dependent claims further limit the method by application of hydrogen sulfide as a gas, liquid, drenching, spraying, slow release, under pre-harvest conditions, or post-harvest conditions. The exposure to 1-MCP may occur pre-harvest, post-harvest, or after cutting or slicing the fruit.
	The claims in 9591847 do not claim 0.001%-3% glyoxylic acid nor do they claim tomato, avocado, mango, or fruit in general.
It would have been obvious to include fruits in general, tomato, avocado, and mango because in column 2, lines 35-42, these fruits and more are taught. Glyoxylic acid is taught at column 2, lines 48-50 and in Example 1, glyoxylic acid as a ripening agent used in combination with hydrogen sulfide at various concentrations was evaluated.
	It would have been obvious to expand the scope of the claims to include fruits other than pear and to specifically claim a range of glyoxylic acids having various concentrations both alone and in combination with Hydrogen sulfide, given that these limitations are taught in the specification, including determination of the optimal concentrations as indicated above. Since the claimed inventions are obvious over each other and since there is a common assignee, an obvious-type double patenting rejection is proper. 





Conclusion
	No claim is allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661